ACCEPTED
                                                                             01-15-00228-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                      12/28/2015 12:00:00 AM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                        No. 01-15-00440-CV

 ________________________________________________________________
                                                          FILED IN
     IN THE FIRST DISTRICT COURT OF APPEALS OFHOUSTON,
                                                   1st  TEXAS
                                                       COURT  OF APPEALS
                                                                  TEXAS
 ________________________________________________________________
                                                  12/28/2015 11:09:00 AM
                                                      CHRISTOPHER A. PRINE
                                                            Clerk
              IN RE ERNEST R. KOONCE, RELATOR

 ________________________________________________________________
   Original Proceeding From the 127th Judicial District Court of
                          Harris County
                      Cause No. 2010-64752
__________________________________________________________________



REQUEST FOR THE COURT TO TAKE JUDICIAL NOTICE OF THE
 TRIAL COURT’S NOTICE OF FINAL DISPOSITION OF THE CASE

                       ERNEST R. KOONCE
                               Pro Se
                    15938 Fleetwood Oaks Drive
                      Houston, Texas 77079
                        Tel: (832) 434-3183
                       Fax: (832) 328-7171
                       rayk469@gmail.com
               No. 01-15-000228 and 01-15-00440
 ________________________________________________________________
          IN THE FIRST COURT OF APPEALS OF TEXAS
 ________________________________________________________________


              IN RE ERNEST R. KOONCE, RELATOR

 ________________________________________________________________
Original Proceeding From the 127th Judicial District Court of Harris
                          County, Texas
                      Cause No. 2010-64752
__________________________________________________________________

REQUEST FOR THE COURT TO TAKE JUDICIAL NOTICE OF THE
 TRIAL COURT’S NOTICE OF FINAL DISPOSITION OF THE CASE



                      ERNEST R. KOONCE
                        RELATOR, Pro Se
                   15938 Fleetwood Oaks Drive
                     Houston, Texas 77079
                       Tel: (832) 434-3183
                      Fax: (832) 328-7171
                      rayk469@gmail.com




                              Page 2 of 7
IDENTITY OF PARTIES AND THEIR COUNSEL

Relator, Ernest R. Koonce, hereby certifies that the following are the
list of parties and their respective counsel, if any, to the best of his
knowledge and understanding of the rules.

PARTIES                                       COUNSEL

Relator
ERNEST R. KOONCE                                    Pro Se


Respondent

HONORABLE RK SANDILL                          127thth Civil District
                                              Court of Harris County, TX
                                              201 Caroline, 10th Floor
                                              Houston, Texas 77002
                                              Court Phone Number:
                                              (713) 368-6161

Chris Daniels                                 201 Caroline
Harris County District Clerk                  Houston, Texas 77002


Real Party in Interest:

WELLS FARGO BANK, NA                          Bradley Chambers
                                              Texas Bar No. 2400186
                                              Valerie Henderson
                                              Texas Bar No. 24078655
                                              Baker, Donelson, Bearman,
                                              Caldwell & Berkowitz, P.C.
                                              1301 McKinney Street
                                              Suite 3700
                                              Houston, Texas 77010
                                              (713) 650-9700 – Telephone
                                              (713) 650-9701 – Facsimile
                                        vhenderson@bakerdonelson.com

                               Page 3 of 7
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

     Ernest R. Koonce, Relator, and those similarly situated,

respectfully submits this request for the Court to take judicial

notice of the trial court’s notice of final disposition of this case.

Appendix “A1” is a true and correct, certified copy of Exhibit “A1” to

Koonce’s response to Wells Fargo’s plea in abatement filed in the

295th Judicial Court of Harris County (“Third Lawsuit”), “Judge

Baker’s” court under cause no. 2010-79323. The Court should note

this is a postcard from the court showing the case was nonsuited

and final disposition. There’s no indication of any partial nonsuit, it

was a notice the entire case had been dismissed.

      Although it might not be as clear as it should have been,

WF’s position at the 8/12/12 hearing is inconsistent with its

current position. At the 8/12/12 hearing (See RR, P.3-4), WF

claimed it had a right to file the late cross-complaint because it was

done during the court’s plenary power. This is inconsistent with its

current claims that WF Trust is a separate entity and wasn’t

nonsuited. WF changes positions in its pursuit of vexatious

litigation as often as a new mother changes diapers, and whenever

it suits them, just to get an unfair advantage and take advantage of
                                 Page 4 of 7
a pro se litigant. This type of conduct, if tolerated, breeds disrespect

for and threatens the integrity of our judicial system. Likewise with

WF admittedly filing multiple lawsuits on the same cause of action.

These changes in position and intentional delays by the trial court

and WF have impaired Koonce’s rights. The trial court dismissed

the case in its entirety, and then months or years later, decided to

reinstate it without notice, without a hearing and without any

jurisdiction to do so. This substantially impaired Koonce’s rights to

the nonsuit and dismissal of the entire action.

     Lastly, Koonce asks this Court to take judicial notice of

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70
S. Ct. 652, 657, 94 L. Ed. 865 (1950). It is "[a]n elementary and

fundamental requirement of due process" that notice must be

"reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an

opportunity to present their objections."Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 94 L. Ed.
865 (1950). "The notice must be of such nature as reasonably to

convey the required information and it must afford a reasonable

time for those interested to make their appearance." Id., [Internal
                                Page 5 of 7
citations omitted]. "[W]hen notice is a person's due, process which

is a mere gesture is not due process."

     Dated: December 27, 2015

     Word Count: 445

                           Respectfully submitted,

                           /s/ Ernest Ray Koonce
                           Ernest Ray Koonce


                       CERTIFICATE OF SERVICE

     In accordance with Texas Rules of Appellate Procedure, Rule

9.5, I hereby certify that a true and correct copy of the above

document was delivered via E-Filing to opposing counsel.

                           /s/ Ernest Ray Koonce
                           Ernest Ray Koonce




                               Page 6 of 7
APPENDIX A1




 Page 7 of 7